Judgment reversed and a new trial granted, with costs to appellant to abide the event, on the authority of Donaldson v. Supreme Council, Catholic Benevolent Legion (ante, p. 843), decided herewith. The findings of fact numbered X, XI, XII, XIII and XIV, as found by the trial court, are reversed and rescinded. Blackmar, P. J., Putnam and Manning, JJ., concur; Mills and Jaycox, JJ., vote to affirm, upon the authority of Kennedy v. Supreme Council C. B. L. (188 App. Div. 613; affd., 231 N. Y. 582). Settle order before Mr. Justice Manning.